Citation Nr: 0010395	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional right ear disability, 
including hearing loss and recurrent ear infections, as the 
result of surgical treatment by the Department of Veterans 
Affairs (VA) in June 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1947 to June 
1948 and from October 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
VA Regional Office (RO), in Chicago, Illinois, which denied 
claims for entitlement to compensation for additional right 
ear disability under § 1151.  The veteran testified at a 
personal hearing before the undersigned Member of the Board 
in March 1998.  This case was remanded by the Board in August 
1998 for further development.  


FINDING OF FACT

There is no additional right ear disability resulting from VA 
ear surgery in June 1993.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional right ear disability, including hearing loss and 
recurrent ear infections, as the result of VA surgical 
treatment in June 1993 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant has claimed that he incurred 
decreased hearing in the right ear and a further right ear 
disorder, to include an ear infection, as secondary to a 
right simple mastoidectomy and canaloplasty performed at the 
John Cochran (St. Louis) VA Medical Center (MC) in June 1993.  
While no complications were noted in the report of this 
surgical procedure, a December 1994 VA outpatient treatment 
record contained a statement from a VA physician to the 
effect that the appellant needed a new hearing aid for the 
right ear secondary to worsening hearing post surgery.

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1996, when the appellant 
filed his claim for benefits.  However, the amendments were 
made applicable only to claims filed on or after October 1, 
1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the appellant filed his claim provided, 
in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, disability 
or death compensation . . . shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1996).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented a well-grounded claim, 
that is, one which is plausible or capable of substantiation.  
A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the requirements for a well-
grounded claim under the former version of section 1151 
parallel those that apply to claims of service connection.  
See Jones, 12 Vet. App. at 464.  Specifically, the claimant 
must submit:  (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of incurrence of aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jimison v. West, No. 13 Vet. 
App. 75 (1999); Jones, 12 Vet. App. at 464.

Because of the comment by the VA physician in December 1994 
indicating that the appellant needed a new hearing aid for 
the right ear secondary to worsening hearing following the 
June 1993 surgery, the Board has found the claim for 
compensation for additional right ear disability to be well 
grounded.  In view of the complexity of the medical question 
presented, in April 1999 the Board referred the veteran's 
claims file to the Veterans Health Administration (VHA), 
pursuant to 38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 
38 C.F.R. § 20.901 (1999).

The matter was referred to a physician at a VAMC for review 
of the veteran's medical records and for the preparation of a 
medical opinion on certain questions.  An opinion was 
requested as to whether it was at least as likely as not that 
the appellant incurred additional right ear disability as a 
result of treatment by the VA, notably the June 1993 surgery.  
The physician was also asked whether it was at least as 
likely as not that the appellant incurred additional right 
ear hearing loss as a result of that VA treatment.

In September 1999 the VA physician prepared his opinion.  He 
reported that the appellant's entire file had been reviewed, 
and he noted the veteran's long history of chronic, recurrent 
ear infections.  The physician compared a VA preoperative 
audiogram, dated the day before the veteran's June 1993 
surgery, with a postoperative audiogram dated in September 
1995.  He found that "[o]verall, there has been no 
significant decrease in the patient's hearing after the 
operation on 
06-18-93 as compared with his audiogram on 09-27-95."  

The report concluded that the appellant:

had no change in either sensorineural 
hearing loss or air conduction hearing 
loss before his operation of 06-18-93, as 
measured by an audiogram on 06-17-93 
compared with an audiogram measured on 
09-27-95.  Furthermore, it is unclear in 
the medical record whether the patient 
had any subjective complaint of hearing 
loss in that ear until much later.

The physician's September 1999 report also noted that 
problems with persistent infection and a possible splitting 
open in the ear "could have presented problems with 
conductive hearing loss in the use of his hearing aids."  

Thereafter, the Board again referred the veteran's claims 
file to the same physician who had written the September 1999 
opinion.  An opinion was requested as to:  (1) whether it was 
at least as likely as not that the appellant incurred 
additional right ear hearing loss as a result of the 
treatment by the VA, notably the June 1993 surgery; and (2) 
whether it was at least as likely as not that the appellant 
incurred additional right ear infections, or other right ear 
problems due to the possible dehiscence of the mastoid 
cavity, as a result of that VA treatment.

In January 2000 the VA physician prepared an addendum to his 
September 1999 opinion.  The addendum found that "[a]s 
described in detail in the initial [September 1999] report, 
the patient has no evidence of increased hearing loss 
following his tympanomastoidectomy."  As regards the second 
question concerning additional right ear infections, or other 
right ear problems due to the possible dehiscence of the 
mastoid cavity, the examiner concluded,

I found no evidence of this in the C-file 
and the typical postoperative course 
after a tympanomastoidectomy involves 
some degree of bone dehiscence which was 
covered with granulation tissue; 
therefore, I am not in support of the 
proposition that he had increased pain 
and hearing loss as a result of a bony 
dehiscence. 

The Board finds the September 1999 and January 2000 opinions 
of the VHA specialist to be clear and convincing evidence 
that the veteran does not have any additional right ear 
disability related to the VA ear surgery in June 1993.  
Notwithstanding the representative's assertions to the 
contrary, the VHA opinions, which were provided after a 
review of the preoperative, operative, and postoperative 
records, contain a detailed rationale, based on clinical 
findings and scientific knowledge.  The Board finds that the 
VHA opinions are of greater probative value than the comment 
of the VA physician in December 1994 as the former was based 
on a review of the entire evidence of record.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for additional right ear disability, to include 
hearing loss and ear infections, as the result of VA surgical 
treatment in June 1993.  38 U.S.C.A. § 1151 (West 1991).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for additional right ear disability, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional right ear disability, to include hearing loss and 
ear infections, as the result of surgical treatment by the 
Department of Veterans Affairs in June 1993 is denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


